Case 1:19-cv-07718-AT Document 41 Filed 05/26/20 Page 1 of 1
THE WEITZ LAW FIRM, P.A.

USDC SDNY
DOCUMENT

ELECTRONICALLY FILED
DOC #:
May 23, 2020 DATE FILED: 5/26/2020

 

VIA CM/ECF

Honorable Judge Analisa Torres
United States District Court
Southern District of New York
500 Pearl Street.

New York, New York 10007-1312

Re: Girotto v. GNC Holdings, Inc., d/b/a GNC Store #9118, et al
Case 1:19-cv-07718-AT

Dear Judge Torres:
The undersigned represents the Plaintiff in the above-captioned case matter.

Due to the continued ongoing national health crisis caused by the COVID-19 pandemic,
coupled with the current mandated closure of non-essential public businesses in New York City,
which has adversely affected the business in this matter, which has been closed, it continues to be
very difficult for the parties to proceed in this matter with discovery at this time.

Therefore, Plaintiff's undersigned counsel again hereby respectfully requests that the Court
grant an additional thirty (30) day stay of all discovery deadlines in this matter. The undersigned has
conferred with opposing counsel who consent to this request.

The Court may wish to note that this is undersigned counsel's third request to stay this matter.
Thank you for your consideration of this unfortunate, but necessary additional request.

GRANTED in part, DENIED in part. The fact discovery Sincerely,
deadline is extended by 21 days. By June 26, 2020, fact
discovery shall be completed. By August 12, 2020, expert ____ By._/S/ B. Bradley Weitz

discovery shall be completed. B. Bradley Weitz, Esq. (BW 9365)

THE WEITZ LAW FIRM, P.A.
The case management conference scheduled for June 23, 18305 Biscayne Blvd., Suite 214
2020 is ADJOURNED to July 9, 2020, at 10:20 a.m. The Aventura, Florida 33160
conference will be conducted telephonically. The parties Tel.: (305) 949-7777

are directed to call (888) 398-2342 or (215) 861-0674, and Fax: Gor) ee
enter access code 5598827. By July 2, 2020, the parties mail: bow@weitzfirm.com
shall submit their joint status letter.

SO ORDERED.

Dated: May 26, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
